Citation Nr: 1453437	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-15 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type 2 with retinopathy.

2.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type 2 with retinopathy.

3.  Entitlement to service connection for right ear hearing loss, to include as secondary to residuals of a stroke.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

Although he originally sought service connection for sleep apnea and, separately, for right ear hearing loss, on a secondary basis only, the Veteran expanded the scope of these claims to include service connection on a direct basis at the July 2013 hearing.  See Hearing Transcript, p. 9-10, 14-19.  The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  Therefore, in light of Brokowski, Robinson, and Clemons, the Board has recharacterized the issues of service connection for sleep apnea and right ear hearing loss as noted on the first page of this decision.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated March 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  However, as the Veteran's appeal is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to the Veteran in the Board's consideration of such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With respect to the Veteran's erectile dysfunction and sleep apnea claims, the Board finds that a remand is needed in order to afford the Veteran another examination to adequately determine whether these conditions were secondarily caused by his service-connected diabetes mellitus, type 2 with retinopathy (diabetes mellitus).  In July 2010, the Veteran underwent VA examination for these conditions, however the resulting opinions addressed the issue of causation but did not discuss whether the Veteran's erectile dysfunction and sleep apnea conditions were aggravated by his service-connected diabetes.  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, the Veteran clarified during the July 2013 hearing that he also seeks service connection on a direct basis for sleep apnea, however such opinion was never requested nor provided.  See Hearing Transcript, p. 9-10.

With respect to the Veteran's right ear hearing loss claim, the Board also finds that a remand is necessary.  During the pendency of this appeal, the Veteran was awarded service connection for left ear hearing loss, at least in part based on VA's concession that the Veteran was exposed to acoustic trauma in service which was deemed consistent with his combat experience.  It is unclear from the July 2010 VA examiner's opinion, however, that she was aware that VA had conceded such acoustic trauma.  

Therefore, for the reasons stated above, the Board finds that a remand is required to provide the Veteran with new VA examinations for erectile dysfunction, sleep apnea, and right ear hearing loss conditions, as directed in detail below.

The Board also finds that a remand is necessary to obtain relevant outstanding medical records.  The record shows that the Veteran applied for disability benefits from the Social Security Administration (SSA) and that associated medical examination records may exist, as indicated by a reference to an April 29, 2013 SSA determination letter in the February 20, 2014 rating decision (such letter is not included in the record, as addressed below).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with respect to requesting records from Federal facilities.

Also while on remand, the Veteran's updated VA treatment records should be obtained to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Finally, all documents referenced in rating decisions dating February 20, 2014, February 28, 2014, and March 18, 2014, are missing from the Veteran's paper and electronic claims files, including VA treatment records from various facilities dating to March 2014, private treatment records, and additional VA examination reports.  On remand, such evidence should be associated with the Veteran's claims file, and, the entirety of the evidence, to include all evidence associated with the record since the May 2012 statement of the case, should be considered in the readjudication of the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant VA treatment records dating from March 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Associate with the Veteran's claims file any newly obtained outstanding records as well as all documents referenced and considered by the AOJ in the February 20, 2014, February 28, 2014, and March 18, 2014 rating decisions.

3.  After obtaining any outstanding records and associating them with the claims file, schedule the Veteran for a new VA examination to determine the current nature and etiology of his erectile dysfunction.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should answer the following questions:

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's erectile dysfunction (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  In so doing, the examiner should also consider and address, if appropriate. the following evidence:

* A September 9, 2009 letter from Dr. J.K. Salem indicating that the Veteran's erectile dysfunction is caused by his service-connected diabetes mellitus.
* The Veteran's allegations that treatment for his diabetes mellitus may have caused or aggravated his erectile dysfunction, and that his erectile dysfunction worsened from the late 1980 to early 2000 when he completely lost the ability to have erections.  See July 2013 Hearing Transcript, p. 4-6.  

The examiner should consider all evidence of record, including medical records and lay statements.  A complete rationale for all opinions should be provided.

4.  After obtaining any outstanding records and associating them with the claims file, schedule the Veteran for a new VA examination to determine the current nature and etiology of his sleep apnea.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should answer the following questions:

(A) Following examination of the Veteran and review of the record, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is otherwise medically-related to service, to include symptoms allegedly experienced therein.  The examiner should consider and address, if appropriate, the Veteran's allegations that he experienced sleep and breathing difficulties in service and that he was told he snored.  See July 2013 Hearing Transcript, p. 9-10.

(B) Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's sleep apnea (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  The examiner should also consider and address, if appropriate, a September 9, 2009 letter from Dr. J.K. Salem indicating that his sleep apnea is caused by his service-connected diabetes mellitus. 

The examiner should consider all evidence of record, including lay statements and medical records.  A complete rationale for all opinions should be provided.

5.  After obtaining any outstanding records and associating them with the claims file, schedule the Veteran for a new VA audiological examination in order to determine the current nature and etiology of his right ear hearing loss.  The record, to include a copy of this remand, must be made available.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should identify auditory thresholds for the right ear, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

If right ear hearing loss is diagnosed, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service.  The examiner should be aware that the Veteran's exposure to acoustic trauma has been conceded by VA based upon his exposure to combat in service.  The examiner should also consider and address, if appropriate, the Veteran's allegations that when he was exposed to during mortar and howitzer fire, he would lose his hearing from an hour to a few hours to an entire evening.  See July 2013 Hearing Transcript, p. 14-19.

The examiner should consider all evidence of record, including lay statements and medical records.  A complete rationale for all opinions should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the May 2012 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

